            Case 1:19-cv-12125-ADB Document 2 Filed 10/15/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )
                                                 )
iROBOT CORPORATION,                              )
                                                 )
               Plaintiff,                        )
                                                 ) Civil Action No. 1:19-cv-12125
       v.                                        )
                                                 ) JURY TRIAL DEMANDED
SHARKNINJA OPERATING, LLC,
                                                 )
SHARKNINJA MANAGEMENT, LLC, and
                                                 ) ORAL ARGUMENT REQUESTED
SHARKNINJA SALES COMPANY,
                                                 )
               Defendants.                       )
                                                 )


     PLAINTIFF iROBOT CORP.’S MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Federal Rules of Civil Procedure 26 and 65, and 35 U.S.C. §§ 283, Plaintiff

iRobot Corporation (“iRobot”) respectfully moves the Court for an Order preliminarily enjoining

Defendants SharkNinja Operating LLC, SharkNinja Management Company, and SharkNinja

Sales Company (collectively, “Shark”), from infringing U.S. Patent No. 9,492,048, U.S. Patent

No. 9,921,586, and U.S. Patent No. 9,550,294 by making, using, selling, offering for sale or

importing its Shark IQ Robot, including the version with the self-empty base and without.

       This Court has the power to issue preliminary injunctions to enjoin clear wrongful

conduct before it can cause irreparable harm to another’s rights and property. Such relief is not

only appropriate here, but necessary. Ever since it launched the groundbreaking Roomba®

robotic vacuum almost twenty years ago, iRobot has been the technological leader in the now

billion-dollar market for robotic vacuum cleaners (RVC). iRobot’s current premium offerings,

the Roomba i7+ and s9+, offer unprecedented features, autonomy, and are protected by multiple

iRobot patents. Having already received Time’s “Invention of the Year” award for its i7+,

iRobot is about to head into the most critical period of the year—the holiday season—that results
           Case 1:19-cv-12125-ADB Document 2 Filed 10/15/19 Page 2 of 4



in over 50% of its sales. In an attempt to grab as much of the market share as possible, iRobot’s

competitor Shark—with full knowledge and disregard for iRobot’s intellectual property—just

launched the Shark IQ Robot, its first-ever attempt at an allegedly premium RVC that copies the

features of iRobot’s i7+, including key patented technology. Lest there be any doubt about its

intentions, Shark pointedly touts those infringing features, mimics iRobot’s marketing, and

boasts that it can deliver iRobot’s technology at “half the price of an iRobot i7.”

        While it may have been easy for Shark to rush its copycat product in time for the holiday

sales season, it will be impossible for iRobot to recoup its losses, maintain its premium place in

the market, and restore its reputation and brand, if Shark’s infringement is allowed to go

unabated until the conclusion of this case a year or more from now. Already, industry analysts

have downgraded iRobot stock because they see the Shark IQ Robot as a harbinger of the

“commoditization of the high end of iRobot’s portfolio.” If iRobot’s investment in R&D and

patent rights are to be protected, Shark must be enjoined now—before it can benefit from its

blatant infringement for one or even two holiday seasons.

        For the reasons set forth in detail in the memorandum filed contemporaneously herewith

and the accompanying declarations of Dr. Charles Reinholtz, Jennifer Lichtenheim, Tim Saeger,

Dr. Keith Ugone, and exhibits, to be presented to the Court in oral arguments and any subsequent

briefing, iRobot has a strong likelihood of success in showing that Shark’s IQ Robot infringes

iRobot patents U.S. Patent No. 9,492,048, U.S. Patent No. 9,921,586, and U.S. Patent No.

9,550,294, that iRobot will suffer irreparable harm if Shark is not enjoined, that the balance of

equities tip in iRobot’s favor, and that an injunction is in the public interest.

        WHEREFORE, iRobot respectfully requests that the Court:

        (1) grant a hearing on this Motion:

        (2) grant iRobot’s Motion for a Preliminary Injunction; and


                                                   2
          Case 1:19-cv-12125-ADB Document 2 Filed 10/15/19 Page 3 of 4



       (3) grant such further relief as the Court may deem just and proper.

                             REQUEST FOR ORAL ARGUMENT

       Pursuant to Rule 7.1(d), iRobot respectfully requests for a hearing for oral argument on

this Preliminary Injunction, at the earliest possible date.


Date: October 15, 2019                          Respectfully submitted,

                                                /s/ T. Christopher Donnelly

                                                T. Christopher Donnelly
                                                tcd@dcglaw.com
                                                Peter E. Gelhaar
                                                peg@dcglaw.com
                                                DONNELLY, CONROY & GELHAAR, LLP
                                                260 Franklin Street
                                                Suite 1600
                                                Boston, MA 02110
                                                Telephone: (617) 720-2880
                                                Facsimile: (617) 720-3554

                                                Gregg F. LoCascio, P.C. (pro hac vice to be filed)
                                                gregg.locascio@kirkland.com
                                                Anders P. Fjellstedt (pro hac vice to be filed)
                                                anders.fjellstedt@kirkland.com
                                                KIRKLAND & ELLIS LLP
                                                1301 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20004
                                                Telephone: (202) 389-5000
                                                Facsimile: (202) 389-5200

                                                Counsel for Plaintiff
                                                iRobot Corporation




                                                  3
          Case 1:19-cv-12125-ADB Document 2 Filed 10/15/19 Page 4 of 4



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

        The undersigned counsel certifies that the parties were not able to meet and confer in an

attempt to resolve or narrow the issues presented by this motion because no counsel of record has

appeared in this case on behalf of Shark.


                                                 /s/ T. Christopher Donnelly
                                                 T. Christopher Donnelly




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be served on

Defendants pursuant to Fed. R. Civ. P. and L.R. 5.2 along with a copy of the Complaint in this

case.


                                                 /s/ T. Christopher Donnelly
                                                 T. Christopher Donnelly
